DETAILED ACTION
Status of Claims:
Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “an anaerobic reactor” and “two anaerobic reactors.” It is not clear if the anaerobic reactor is one of the two anaerobic reactors or an additional anaerobic reactor.  For the purposes of examination the anaerobic reactor will be considered as one of the two anaerobic reactors. 
	The claim states “two anaerobic reactors in recycling communication” the phrase “recycling communication” renders the claim indefinite because it is not clear if the anaerobic reactors are in recycling communication with each other or with anything. 
The claim states “selected from anerobic sequencing batch reactors (ASBR).” The phrase “selected from” renders the claim indefinite because only one option is presented. It is therefore not clear if the anaerobic reactors are anerobic sequencing batch reactors or not. For the purposes of examination the claim will be interpreted as “two anaerobic reactors…wherein the anaerobic reactors are anaerobic sequencing batch reactors (ASBR)”

Regarding Claim 3:
	The claim states “said discharge basis comprises a facility…” It is not clear how a “basin” can comprise a “facility”. It is therefore not clear if the applicant intends the basin to be connected to a facility or a basin is intended to be a facility. 

Regarding Claim 4:
	The claim requires “an efficient aeration device.” The term “efficient” renders the claim indefinite because it is not clear what types of aeration devices would be considered “efficient.” For the purpose of examination any aeration device will be considered to be “efficient.”

Regarding Claim 6:
	The claim states “said transfer means are gravity driven means.” This limitation renders the claim indefinite because no gravity driven means are disclosed in the specification and as the claim already requires that the transfer means comprise pumps it is not clear how means that are pumped can also be gravity driven. 

Regarding Claim 8:
	Line 6 refers to “said homogenized waste” there is insufficient antecedent basis for this limitation within the claim. Step two states optionally “homogenizing said feedstock into homogenized liquid waste” however the “homogenized liquid waste” is not required by the claim (the limitation is optional).

Regarding Claims 9 and 10:
	The claims state “wherein in step ii)…” This limitation renders the claims indefinite because step ii) is optional. It is therefore not clear if the limitations that follow are only required if the feedstock is diluted or if the claim is requiring dilution. 

The remaining claims are indefinite as they depend from indefinite claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states “said transfer means comprise gravity driven means.” This limitation does not include all the limitations of claim 1, from which it depends, because claim 1 states that the transfer means comprise “pumps”. Pumps are not gravity driven. Claim 7 limits where “said waste originates from” this limitation does not further limit the claim because the origin of the waste does not limit the structure of an apparatus and the claims are directed to an apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art, Zhang et al, the article Treatment of Swine Wastewater with Biological Conversion, filtration, and Reverse Osmosis: A Laboratory Study, ” Zeng et al (CN 101723537, English machine translation provided), and Waul et al (WO 2018/106986). The prior art discloses feedstock treatment apparatus for processing liquid livestock or poultry waste, comprising a) a stirred feed vessel for feeding homogenized and optionally diluted liquid feedstock to an anaerobic reactor; b) two anaerobic reactors (Zeng teaches two anaerobic reactors upstream of an aerobic reactor) (see Zeng, Abstract) selected from anaerobic sequencing batch reactors (ASBR) (see Zhang, whole document, fig. 1); c) an aerobic reactor selected from sequencing batch reactors (SBR); d) a stirring means for independent stirring of said reactors (cycles include mixing, therefore there are stirring means) (see Zhang pg. 245, left column, first paragraph); e) a discharge basin (settling tank) connected to at least one of said two anaerobic reactors (connected through the aerobic reactor) for receiving a portion of settled waste from said at least one anaerobic reactors (see Zhang fig. 1); f) a safe water vessel (sand filter) for receiving a top portion of water from said aerobic reactor (see Zhang fig. 1); g) a gas collector (gas meter) for collecting biogas produced in at least one of said anaerobic reactors (see Zhang fig. 1); and h) a transfer means for transferring fluids into, out from, and through said reactors and for regulating the flow of said fluids, the means comprising conduits, valves, pumps (pumps and conduits are shown on figure 1 of Zhang), sensors, and a processor (controller) (see Zhang fig. 1); wherein said stirring means are configured to alternately work to allow for homogenization of the reactor contents during a stirring cycle and to stop to allow for settling solids in the reactors contents during a settling cycle, wherein said fluids comprise biogas and water, wherein said water is transferred out from the reactors in batches during their settling cycles, and wherein said processor is configured to receive signals from said sensors and send signals to said stirring means, valves and pumps (see Zhang pg. 245, left column and Waul, whole document). The prior art additionally teaches the corresponding method of claim 8 comprising transferring a feedstock between the claimed reactors. The prior art does not disclose the two anaerobic reactors in recycling communication, the aerobic reactor in recycling communication with at least one of the anaerobic reactors, or the anerobic basin directly connected to the discharge basin (transferring a portion of settled liquid waste from at least one of said two anaerobic reactors during their settling cycle to a discharge basin). Although recycling between reactors is known in the art, it would not have been obvious to one skilled in the art to recycling between the two anaerobic reactors and between the aerobic reactor and at least one of the anaerobic reactors because the process is effective without recycling to the anaerobic reactor. It would not have been obvious to add recycling communication between reactors because it makes the system more complicated with no known benefit in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/25/2022